DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered:
of the first door in claim 5 and “driving section” and “idling section” of the second door in claim 5.
2.  “on-off section” of the first door and “multistage adjustment section” of second door (in claims 6-7).
3. “driving section” and “idling section” of the first door in claim 5 and “driving section” and “idling section” of the second door in claim 15.
4.  “a rotation section of the first slot” and “a rotation section of the second slot” in claim 17.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 has limitation that is presented in claim 15, therefore it looks like claim 20 is redundant.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
1. idling section and driving section in claim 4.
2. idling sections and driving sections of the first and second slots in claim 5
3. idling sections and driving sections of the first and second slots in claim 15
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the remaining part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It’s recommended this limitation to be changed to “a remaining part”.
Claim 4 recites one of the first slot and the second slot is divided into “an idling section” and “a driving section”.  The terms “idling” and “driving” implies a mechanism that can be moved or stopped.  However slots are just openings.  It’s not clear how an opening can have different sections such that part of the opening is moveable and other part of the opening is idle or not moveable.  It is recommended that applicant amend the claim to include functional language (such as door is idle/stationary or is moving to describe when the pin of the door is in “idling” or “driving” section) to clarify those limitations.
Claim 5 recites limitations about each of the first slot and the second slot is divided into “an idling section” and “a driving section”.  The terms “idling” and “driving” implies a mechanism that can be moved or stopped.  However slots are just openings.  It’s not clear how 
Claim 5 recites each of the first slot and the second slot is divided into “an idling section” and “a driving section”.  However, claim 4 recites “at least one of the first slot and the second slot is divided into an idling section and a driving section”.  It’s unclear which of the first slot or the second slot has the “driving section” and “idling section” that refers back to the “driving section” and “idling section” in claim 4.
Claim 5 recites “the first slot includes a driving section of the first door and an idling section of the first door, and the second slot includes an idling section of the second door and a driving section of the second door.”  The limitations “of the first door” and “of the second door” make it sounds like that the driving sections and idling sections are part of the doors.  However, slots are formed on the cam (according to claim 3), and the cam is a different structure from the doors.  It’s not clear how slots can have sections of the doors when doors are not part of the cam.  In other words, it’s not clear what structural limitations are required for the driving sections and idling sections of the doors in order for those driving sections and idling sections to be part of the slots.  For examining purpose, examiner interprets that the limitations are “a driving section for the first door and an idling section for the first door” and “a driving section for the second door and an idling section for the second door”.  Examiner also recommend applicant to clarify subsequent dependent claims that include driving section or idling section for the same issue. 
Claim 6 recites “the first door forms an on-off section in which the internal air inlet and the external air inlet are opened or closed”.  The limitation “an on-off section” looks like a limitation describing a structure.  However, “in which the internal air inlet and the external air inlet are opened or closed” looks like a limitation describing a condition.  It’s unclear what the first door forms an open-close state…”
Claim 6 recites “first door forms...the external air inlet…opened or closed”.  However, claim 1 recites “a first door…adjust opening amount of a part of the external air inlet”.  It’s not clear how the first door controls a part of external air inlet (in claim 1) while at the same time controls entire external air inlet (in claim 6).  For examining purpose, examiner interprets that claim 6 limitation to be “…the part of the external air inlet…opened or closed”.
Claim 7 recites “the second door forms a multistage adjustment section in which the external air inlet is opened or closed in stages”.  The limitation “a multistage adjustment section” looks like a limitation describing a structure.  However, “the external air inlet is opened or closed in stages” looks like a limitation describing a condition.  It’s unclear what structural limitation is required for “a multistage adjustment section” in order for the external air inlet to be in the conditions of being opened or closed in stages.  For examining purpose, examiner interprets that the limitation is “the second door forms a multistage adjustment state…”
Claim 7 recites “the second door forms a multistage adjustment section in which the external air inlet is opened or closed in stages”.  However claim 1 recites “a second door configured to adjust an opening amount of the remaining part of the external air inlet”.  It’s not clear how the second door controls a part of the external air inlet (in claim 1) while at the same time controls entire external air inlet (in claim 7).  For examining purpose, examiner interprets that claim 7 limitation to be “…the remaining part of the external air inlet is opened or closed in stages”.  
curved sections” (plural)…. “in which curvatures are changed are formed on a boundary between…and on a boundary …”.  It’s not clear how many curved sections are formed for each of those two boundaries.  Also it’s not clear what structures the “curvatures” belong to.  Examiner recommend applicant to amend the limitation to be “the first slot having a curved section formed on a boundary between the driving section and the idling section for the first door such that curvature of the first slot changes between the driving section and the idling section for the first door; and the second slot having a curved section formed on a boundary between the driving section and the idling section for the second door such that curvature of the second slot changes between the driving section and the idling section for the second door”. 
Claim 12 recites the limitation "the remaining part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It’s recommended this limitation to be changed to “a remaining part”.
Claim 12 recites “on-off adjusted to open a part of the external air inlet and an entirety of the internal air inlet”.  It’s not clear what “on-off adjusted” is.  The term “on-off” sounds like some structure that is turned on or off, but the limitation does not have the structure that is being turned on or off in order for the first door to open a part of the of the external air inlet and an entirety of the internal air inlet.  Examiner interprets that the limitation is “the first door is configured to open…”
Claim 13 recites the limitation "the remaining part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It’s recommended this limitation to be changed to “a remaining part”.

Claim 15 recites limitations about each of the first slot and the second slot is divided into “an idling section” and “a driving section”.  The terms “idling” and “driving” implies a mechanism that can be moved or stopped.  However slots are just openings.  It’s not clear how an opening can have different sections such that part of the opening is moveable and other part of the opening is idle or not moveable. It is recommended that applicant amend the claim to include functional language (such as door is idle/stationary or is moving to describe when the pin of the door is in “idling” or “driving” section) to clarify those limitations.
Claim 15 recites “the first slot includes a driving section of the first door and an idling section of the first door, and the second slot includes an idling section of the second door and a driving section of the second door.”  The limitations “of the first door” and “of the second door” make it sounds like that the driving sections and idling sections are part of the doors.  However, in interpreting the limitations of claim 14 in light of the spec, slots are interpreted to be formed on the cam, and the cam is a different structure from the doors.  It’s not clear how slots can have sections of the doors when doors are not part of the cam.  In other words, it’s not clear what structural limitations are required for the driving sections and idling sections of the doors in order for those driving sections and idling sections to be part of the slots.  For examining purpose, examiner interprets that the limitations are “a driving section for the first door and an idling section for the first door” and “a driving section for the second door and an idling section for the second door”.  Examiner also recommend applicant to clarify subsequent dependent claims that include driving section or idling section for the same issue.
Claim 16 recites “curvatures” (plural) “are changed on a boundary between…and on a boundary …” It’s not clear how many curvatures are for each of those two boundaries.  Also it’s not clear what structures the “curvatures” belong to.  Examiner recommend applicant to amend the limitation to be “the first slot having a curved section formed on a boundary between the driving section and the idling section for the first door such that curvature of the first slot changes between the driving section and the idling section for the first door; and the second slot having a curved section formed on a boundary between the driving section and the idling section for the second door such that curvature of the second slot changes between the driving section and the idling section for the second door”. 
Claim 17 recites “change in curvature of a rotation section of the first slot…change in curvature of a rotation section of the second slot”.  However, claim 16 states “curvatures are changed on a boundary”.  Therefore it’s not clear if the rotation sections in claim 17 are the same as the boundaries in claim 16.  Examiner recommend applicant to amend claim 17 to be “an amount of change in curvature of the first slot is different from an amount of change in curvature of the second slot”.
Claim 18 recites the limitation "less than the idling section of the second door" in line 12.  (Noted: claim 18 depends on claims 16 and 15.  In claim 16, examiner interprets that each slot has a curvature.  In claim 15, examiner interprets that each slot has a driving section and an idling section for its respective door.)  Therefore examiner interprets that the limitation of claim 18 is “…less than a curvature of the idling section of the second slot”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20150017899).
Regarding claim 1, Kim teaches a blower unit (in housing 100, fig 1.  [0011] line 4, “a blower”.) of an air conditioner (abstract line 2, “air-conditioner”) “for a vehicle which includes an intake duct including an internal air inlet through which internal air is introduced and an external air inlet through which external air is introduced” (This part is intended use), the blower unit comprising: 
a first door (200, fig 2) “configured to adjust an opening amount of a part of the external air inlet and an opening amount of the internal air inlet” (This is intended function.  The door 200 is capable of an opening amount of part of external air inlet 140 and an opening amount of internal air inlet 120 as shown in fig 2); and
a second door (300, fig 2) configured to adjust an opening amount of a remaining part of the external air inlet (door 300 is capable of adjusting remaining part of external air inlet 140 that is not controlled by door 200),
wherein the first door and the second door are linked and driven together ([0040] lines 1-2, “the first door part 200 and the second door part 300 mentioned above are connected to the cam part 400”).

Regarding claim 3, Kim teaches the cam includes a first slot (420, fig 3) “configured to guide a pin of a first arm connected to a rotating shaft of the first door in a sliding manner” (This is intended function.  The first slot is capable of guiding a pin in a sliding manner.  Also see movement of pin/axle of door 200 in fig 4-5) and a second slot (440, fig 3) “configured to guide a pin of a second arm connected to a rotating shaft of the second door in a sliding manner” (This is intended function.  The second slot is capable of guiding a pin/axle in a sliding manner.  Also see movement of pin/axle of door 200 in fig 4-5). Also [0034] last 4 lines, “a first slot 420 to which the first door part 200 is connected to be slid and a second slot 440 to which the second door part 300 is connected to be slid; and a controlling unit 500 controlling the rotation of the cam part 400”.).
Regarding claim 4, Kim teaches at least one of the first slot and the second slot (the first slot 420) is divided into an idling section and a driving section ([0045] last 5 lines “the first slot 420 of the cam part 400 to which the first door part 200 is connected is configured so that it is rotated...at the bent portion 422 of the end, and the first door part 200 is not rotated at the linearly extended portion 424 even though the cam part 400 is rotated”.  Therefore slot 420 has a driving/rotating section 422 and an idling/non-rotating section 424)
Regarding claim 12, Kim teaches a blower unit (in housing 100, fig 1.  [0011] line 4, “a blower”.) of an air conditioner (abstract line 2, “air-conditioner”) “for a vehicle which includes an intake duct including an internal air inlet through which internal air is introduced and an external air inlet through which external air is introduced” (This part is intended use), the blower unit comprising: 

a second door (300, fig 2) configured to adjust an opening amount of a remaining part of the external air inlet (door 300 is capable of adjusting remaining part of external air inlet 140 that is not controlled by door 200),
wherein the first door is configured (see 112 rejection above) “to open a part of the external air inlet and an entirety of the internal air inlet” (This is intended function. Also see fig 2, the first door as indicated is capable of performing the intended function), and
the second door is “adjusted to open the remaining part of the external air inlet in stages” (the second door is capable of opening the remaining part of the external air inlet at different angle, therefore in different stages).

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20160144688).
Regarding claim 13, Kim teaches a blower unit (100, fig 3) of an air conditioner “for a vehicle which includes an intake duct including a first internal air inlet and a second internal air inlet through which internal air is introduced and an external air inlet through which external air is introduced” (This is intended use.  The system can be used for an air conditioner of a vehicle.  Also [0037] line 4, “HVAC system by a blower (not shown)”), the blower unit comprising: 
a first door (300, fig 3) “configured to adjust an opening amount of a part of the external air inlet and an opening amount of the first internal air inlet” (This is intended function); and

wherein the first door and the second door are linked and driven together ([0029] lines 1-3, “the cam 710 may link the first indoor and outdoor air door 300 and the second indoor and outdoor air door 500”.  Doors are linked by cam 710).

Allowable Subject Matter
Claims 5-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  claim 5 recites both slots having an idling section and a driving section.  However, the closest prior art Kim ‘899 teaches that the second slot 440 enable the second door to move all the time ([0046] lines 6-9, “the cam part 400 is rotated, the second door part 300 is rotated according to the second slot 440.  As such, since the second door part 300 is immediately rotated according to the second slot 440”), therefore no idling section in the slot 440.  Modifying Kim ‘899 to have the second slot including an idling section would teach away from Kim ‘899.
Claims 14-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Claim 14 requires the limitations of a first slot and a second slot.  However Kim ‘688 teaches only one slot 711 to guide both pins for two doors as shown in fig 2.  If Kim ‘688 were modified to include a second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675.  The examiner can normally be reached on M-F 6-2 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KO-WEI LIN/Examiner, Art Unit 3762